DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-7 are pending in this application and were examined on their merits.

The rejection of Claims 1-7 under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant
regards as the invention has been withdrawn due to the Applicant’s amendments to the claims filed 09/09/2022 which deleted the relative term.

Claim Interpretation

Claim 1 indicates optional elements (i.e., “optionally "CO3-2/HCO3-”, “CO3-2/HCO3-if present” and “optionally removing erythrocyte debris’).  The broadest reasonable interpretation for Claim 1 is that the optional elements can be considered not present and do not further limit the claim.



Claim 1 now recites, “A method of lysing erythrocytes with a leukocyte recovery rate of at least 90%”, in the preamble.  This is the purpose of the claimed method, however the recited purpose does not result in a manipulative difference between the claimed method and that of the prior art, see below.  Therefore, the intended use does not limit the claim.  See MPEP 2111.02, II.  The Examiner further notes that the broadest, reasonable interpretation of Claim 1 is of a “sample comprising erythrocytes”.  There is no requirement in the claim that the sample even comprise leucocytes at all. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are newly rejected under 35 U.S.C. § 103 as obvious over Agthoven et al. (US 2002/0115118), in view of Ekeze et al. (US 5,702,884), both cited in the IDS.

Agthoven teaches methods for the treatment, and in particular the lysis of erythrocytes (Pg. 1, Paragraph [0001]).  Agthoven teaches red corpuscles form a barrier to the analysis of the leukocytic fraction of the blood.

Treatment of blood with a lysis reagent empties the red blood cells of their contents and makes it possible to isolate these (leukocyte) cells from the analysis.  An ideal lysis process comprises complete lysis of all the erythrocytic elements, without the slightest effect on the morphology and the viability of the leukocytes (Pg. 1, Paragraph [0002]); i.e., interpreted by the Examiner as a majority leukocyte recovery after erythrocyte lysis), and reading in Claims 1-4.

Agthoven teaches the use of the reagents in a process for the preparation of leukocytes (Pg. 2, Paragraph [0046]).  Additionally, Agthoven teaches a method of lysis of the erythrocytes in which a sample of whole blood is treated with an anti-coagulant (e.g., EDTA, EGTA, heparin or citrate ions), and is subjected to the action of a lysis reagent to produce at least 95% lysis of the erythrocytes in less than 30 minutes (Pgs. 2-3, Paragraph [0048]; Pg. 5, Claims 7 and 8).

Regarding Claim 1 and the erythrocyte lysis reagent, Agthoven teaches for the above erythrocyte lysis method an aqueous solution reagent for lysing erythrocytes, where the reagent comprises:
155 mM ammonium chloride (NH4Cl), 3mM DIPSO buffer at pH 7.5 and 0.1 mM of the acetic acid EDTA (chelating agent which is close to the claimed concentration of 0.8 mmol/L, see Pgs. 3-4, Examples 1 and 4 and Paragraphs [0054], [0069] and [0071]). 

 Agthoven further teaches that the buffer can alternatively be HEPES buffer in a pH range from 6.5 to 7.5 and a concentration from 1 to 50 mM (thereby encompassing the claimed range of 2.5-12 mmol/L) (Pg. 2, Paragraphs [0035]-[0036]).

Agthoven additionally teaches that the reagent can comprise sodium or potassium carbonate or hydrogen carbonate, where the carbonate or the hydrogen carbonate can be present up to the molar concentration of up to 5 mM (i.e., the range is interpreted as a range of 0-5 mM (thereby encompassing the claimed range of 0.15mmol/L to 0.8 mmol/L) (Pg. 2, Paragraphs [0026]-[0028], Pg. 4, Example 4 and Paragraph [0069]).

Although the Agthoven erythrocyte lysis reagent has 155 mM ammonium chloride and 0.1 mM EDTA, which is slightly above the upper end of the claimed range of 120 mM and 0.8 mM respectively, it is noted that in MPEP § 2144.05(1), a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.  See Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).

With regard to Claims 5 and 6, Agthoven teaches that for the method, a sample of whole blood is brought into contact with a quantity of a reagent sufficient to produce the lysis of the erythrocytes in less than 10 minutes at ambient temperature (Pg. 4, Paragraph [0071]).

With regard to Claim 7, Agthoven teaches that the sample is a whole blood sample (i.e., a blood sample or a sample comprising erythrocytes and other cells; (Pgs. 2-3, Paragraphs [0048] and [0054] and Pgs. 5-6, Claims 7, 8 and 10).

Alternatively, if the Agthoven teaching of 155 mM ammonium chloride and 0.1 mM EDTA, which are slightly above the claimed ranges, do not prima facie obviate the claimed ammonium chloride ranges of from 60 mM-120 mM and chelating agent range of from 0.04-0.8 mM, this is made obvious in view of Ekeze.

Ekeze teaches methods and reagents for lysing erythrocytes for the selective preparation of leukocytes, where the reagent comprises ammonium chloride and chelating agents (e.g., acetic acid or EDTA; Abstract, Column 2, Lines 52-53, Column 4, Lines 28-36, Column 5, Lines 5-43).  

Ekeze teaches that the lysing solution can comprise 50-100 mM ammonium chloride and about 0.001 to about 0.1 weight percent acetic acid (0.174 mM to 1.74 mM acetic acid as a chelator (Column 5, Lines 5-43 and Claims 1-5 and 19). 

 Ekeze also teaches a specific reagent that comprises 80 mM ammonium chloride and 0.01 weight percent acetic acid, 10 mM NaHCO3 at pH 7.2 (Example 1, column 12, lines 8-26).

Blood and lysing solution are mixed and then centrifuged for up to 10 minutes (preferably for about 5 minutes) to separate the leukocytes from the supernatant containing the products of lysing and other unwanted debris (Column 5, lines 44-51).

After removing the supernatant, the pellet of leukocytes is washed at least once at room temperature with a fresh sample of the lysing solution, followed by a second centrifugation for up to about 10 minutes, to isolate the leukocyte pellet again (column 5, lines 52-61).  That is, in view of the above lysing steps and washes with lysing solution, Ekeze also teaches methods and reagents for lysing erythrocytes with a majority leukocyte recovery.

The person of ordinary skill in the art would have been motivated to adjust and utilize the amount of ammonium chloride and EDTA from Ekeze for the amounts used in the method of Agthoven, since both references teach methods for treating whole blood to lyse erythrocytes for leukocyte isolation and analysis and erythrocyte lysis reagent
compositions, while Ekeze also teaches a particular amount of EDTA and range of ammonium chloride concentrations and lysis washes for selectively lysing erythrocytes from blood samples.  





A person of ordinary skill in the art would have had a reasonable expectation of success in adjusting the amount of ammonium chloride and EDTA taught by Agthoven by utilizing the amount of ammonium chloride and EDTA taught by Ekeze, since both references teach methods for treating whole blood to lyse erythrocytes for leukocyte isolation and analysis and erythrocyte lysis reagent compositions, while using the amounts in Ekeze would provide an advantage to the Agthoven composition since it would allow a broader range of ammonium chloride in the composition in order to selectively lyse erythrocytes from a sample as well as a suitable concentration of EDTA for use therein.

It would have been inherent in both the methods of Agthoven alone and Agthoven in view of Ekeze, that the method of erythrocyte lysis would result in a leukocyte recovery of at least 90% as both Agthoven and Ekeze rely on ammonium chloride lysis of erythrocytes prior to leukocyte recovery.  The Examiner notes the claim interpretation of the limitation above as not being given patentable weight as an intended use as well as the interpretation of the sample as not requiring the presence of leucocytes in the sample.

Response to Arguments

Applicant’s arguments, see Remarks, filed 09/09/2022, with respect to the rejection of Claims 1-7 under 35 U.S.C § 112(b) have been fully considered and are persuasive.  The rejection has been withdrawn. 
Applicant's arguments filed 09/09/2022 have been fully considered but they are not persuasive. 

The Applicant argues that Ekeze teaches that acetic acid is useful in ammonium chloride based erythrocyte lysis compositions to increase leukocyte recovery and therefore the ordinary artisan would not have been motivated to use the acetic acid of Ekeze as a chelating agent.  Applicant notes acetic acid is listed in the reference as a carboxylic acid not as a chelator (Remarks, Pg. 6, Lines 3-9).

This is not found to be persuasive for the following reasons, whether or not the reference recognizes or lists acetic acid as a “chelator” is immaterial to the fact that it is a chelator.  The Ekeze reference provides a clear reason for the inclusion of EDTA/acetic acid in an erythrocyte lysis composition, providing the ordinary artisan with motivation to include it in such.

The Applicant argues that Agthoven teaches an erythrocyte lysis reagent that can contain other components, such as a fixative.  Applicant concludes that the ordinary artisan in attempting to use the references teachings to make an erythrocyte lysis composition would have been motivated to include acetic acid and/or a fixative which could affect the concentration of other components and not arriving at the claimed concentrations without impermissible hindsight (Remarks, Pg. 6, Lines 9-20).

In response to Applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this instance, both Agthoven and Ekeze teach erythrocyte lysis reagents which contain the chelating agent EDTA which is an acetic acid.  Further, there is no requirement in Agthoven that the composition must contain another compound such as a fixative.  Even if such a requirement were present, the instant claims “comprising” language do not preclude such additional components.  The Examiner maintains that the ordinary artisan could arrive at the instantly claimed invention, including the claimed concentrations for the reasoning provided above.

The Applicant argues that when looking at the references as a whole and looking to combine them, one cannot pick and choose one or two particular components of each respective composition for the combination.  Applicant notes that each composition requires different components and/or concentrations and such a combination would require impermissible hindsight.  Applicant further notes that the Examiner has provided no advantages in providing a broader range of ammonium chloride in the composition (Remarks, Pg. 6, Lines 21-29 and Pg. 7, Lines 1-5).

This is not found to be persuasive for the following reasons, as discussed above, any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  Further, each composition is separately taught for the same purpose, as an erythrocyte lysis composition.  Therefore, there is no incongruity in gleaning components or concentrations from one composition for modification or inclusion in the other for the purpose of preparing a third composition for the same purpose.  As noted in the prior action and above, using the ammonium chloride amounts taught by Ekeze would provide an advantage to the Agthoven composition since it would allow a broader range of ammonium chloride concentration to be used in the composition in order to selectively lyse erythrocytes from a sample.

The Applicant argues that Claim 1 has been amended to require a leukocyte recovery rate of at least 90%, noting the poor recovery in prior erythrocyte lysis protocols and that neither Agthoven or Ekeze teaches a percentage of erythrocyte recovery (Remarks, Pg. 7, Lines 6-29 and Pg. 8, Lines 1-2).

This is not found to be persuasive for the following reasons, the amendment has been addressed in the above rejections.  Particularly that a leukocyte recovery in excess of 90% is an inherent property of the prior art methods and compositions based on the preamble not being given patentable weight with regard to the leukocyte recovery rate. 
 The Examiner notes that the broad claim does not even require the presence of leucocytes in the sample comprising erythrocytes and the Specification does not provide a comparison with the closest prior art, which would be the Agthoven reference.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yu et al. (2011).

Yu et al. teaches a method of recovering leukocytes from whole blood comprising lysis with ammonium chloride (Pg. 1012, Column 2, Lines 9-11 and Pg. 1014, Fig. 4A) wherein lysis followed by washing provided a total leukocyte (CD45+) recovery of  86.2% ± 7.8% and lysis no wash (LNW) provided a total leukocyte recovery of 100.2% ± 6.0% (Pg. 1012, Column 1, Lines 47-50 and Fig. 3B).

Conclusion

No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The Examiner can normally be reached Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        11/08/2022

/NEIL P HAMMELL/Primary Examiner, Art Unit 1636